Citation Nr: 0837183	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-40 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C, claimed as due 
to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Indianapolis, Indiana, RO 
in September 2006.  A transcript of the hearing is associated 
with the claims file and has been reviewed.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran's 
hepatitis C was caused by carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA in 
furnishing medical treatment to the veteran.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for hepatitis C have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2004 and June 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the veteran what information and evidence was 
needed to substantiate the claim under 38 U.S.C.A. § 1151.  
This letter also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The June 2006 letter 
provided this notice to the veteran.  

The Board observes that the June 2004 letter was sent to the 
veteran prior to the November 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the June 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. 
§ 3.159(b) (2007), and Dingess, supra, and after the notice 
was provided the case was readjudicated and an April 2007 
statement of the case (SOC) was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board also observes that the appellant has asserted 
entitlement to compensation for hepatitis C under 38 U.S.C.A. 
§ 1151.  Notice regarding what information and evidence is 
necessary to establish compensation under the provisions of 
38 U.S.C.A. was provided in the June 2004 and June 2006 
letters.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, as well as VA 
treatment records, are associated with the claims folder.  

The Board notes that the veteran asserts that the surgery in 
question took place in 1985, however the attempt to obtain 
VAMC treatment records prior to 1989 was unsuccessful and in 
October 2004, the RO was informed by the St. Louis Medical 
Center, Marion, IL Division that no other records were 
available.  However, the Board finds this issue moot because, 
as will be explained below, the 1985 surgery referred to by 
the veteran actually occurred in 1990 and the surgical 
reports regarding that surgery are of record.
A VA medical opinion was not requested in conjunction with 
the veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide the claim.  In this 
regard, the veteran has not presented or identified any 
competent evidence in the record which indicates that the 
veteran's claim may be due to any VA hospital care or medical 
treatment.  Cf. 38 C.F.R. § 3.159(c)(4)(1) (2007).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Rather, the 
only evidence regarding causation is the veteran's own 
statements.  Such statements, however, are not competent 
given that he is a layperson.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or 
disorder).  Thus, as there is no competent evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not 
reasonably foreseeable, the Board finds that a VA medical 
opinion is not required in the instant appeal.  Under the 
circumstances of this case, 'the record has been fully 
developed,' and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence he should submit to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R.
 § 3.361(b) (2007).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  Letters sent to the veteran in both 
June 2004 and June 2006 informed the veteran of the elements 
necessary to prove a claim for benefits under 38 U.S.C.A. § 
1151, as reflected above.  These letters specifically advised 
the veteran that not only must an additional disability be 
demonstrated, but that such must be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment or must be the result of an event not 
reasonably foreseeable.  Additionally, the veteran was 
provided the full content of the amended regulation in the 
October 2005 statement of the case.  Under these 
circumstances, the Board concludes the veteran was fully 
informed of the regulatory change.

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2007).

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because he contracted 
hepatitis C from contaminated blood used during prostrate 
surgery in approximately 1985 at the VA Medical Center (VAMC) 
in Marion, Illinois.  There is no medical record of a 
surgical procedure being done on the veteran in 1985; however 
there is a record of the veteran receiving a urethral 
dilation and cystoscopy in July 1990.  The recorded events of 
this procedure track with the veteran's recollection of the 
surgery that supposedly took place in 1985.  As such, the 
Board finds that the July 1990 surgical procedure is the 
surgical procedure to which the veteran is referring to as 
the event in question.  

In July 1990, the veteran presented with a bulbus urethral 
stricture and was scheduled for a urethral dilation and 
cystoscopy at the Marion, Illinois, VAMC.  However, as stated 
above, the procedure was unable to be completed.  The 
discharge report indicated that the veteran's urethral 
stricture was likely a result of gonorrhea that the veteran 
had contracted as a teenager.  The discharge report further 
stated that the veteran had presented with abnormal liver 
tests and had tested positive for antibodies for hepatitis C.  
There was no indication in the records that the veteran had 
received any blood transfusion during the procedure.

In July 1991, the veteran was admitted to Marion, Illinois, 
VAMC to determine the cause of the abnormal liver function.  
It was determined that the veteran had chronic hepatitis, 
probably secondary to hepatitis C which was etiologically 
linked, by the examiner, to the veteran's stated IV drug use.  
In a medical history taken in July 1991, the veteran states 
that he does not remember receiving any blood transfusions, 
but that he did use IV drugs.  The Board notes that the 
veteran addressed this statement about his IV drug use at the 
DRO hearing.  At the hearing the veteran stated that this 
statement was not true and that he had been joking when he 
mentioned IV drug use.  

The Board notes that the veteran stated at the DRO hearing 
that he did not have any of the recognized risk factors for 
hepatitis C which include intravenous drug use and high risk 
sexual activity.  However, the veteran did admit that he had 
treatment for gonorrhea while in service and while the 
veteran now denies IV drug use; there is reason to believe 
that the veteran did use IV drugs.

As stated above, the veteran asserts that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for his 
hepatitis C because it was the result of the surgical 
procedure for his urethral dilation and cystoscopy.  However, 
the Board finds that the competent evidence of record does 
not support his claim.  In this regard, there is no competent 
medical evidence of record indicating that the veteran's 
hepatitis C is the proximate result of VA treatment and, 
thus, an 'additional disability.  Moreover, even if the 
veteran's hepatitis C could be attributed to his VA 
treatment, the Board notes that there is no competent 
evidence of record that indicates the standard of care 
provided by the Marion, Illinois VAMC in July 1990 was 
careless or negligent, or below the proper standard of care.  
Finally, there is no evidence that VA provided any treatment 
without his informed consent or that hepatitis C was an 
unforeseeable consequence of the veteran's treatment.

In light of the above, the Board finds that the veteran's 
claim is supported solely by his own written statements on 
appeal.  Unfortunately, as a lay person, the veteran is not 
competent to provide evidence regarding the causation of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  
Therefore, the Board finds the veteran's statements as to the 
etiology of his hepatitis C to be unpersuasive.

Under the above circumstances, the Board concludes that the 
record is devoid of any competent medical evidence reflecting 
a relationship between the care rendered by VA and the 
veteran's hepatitis C.  There is also an absence of competent 
evidence that any VA treatment or surgery was careless, 
negligent, lacking in proper skill, demonstrative of an error 
in judgment, below the proper standard of care, or resulted 
in an event not reasonably foreseeable.  As such, entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted and the veteran's claim must be denied.







ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


